DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments have been fully considered but they are not persuasive.  Konstanzer teaches that the pre-magnetization device causes a short duration of pulses 14 before the zero crossing of the negative voltage portion of the sine wave as seen in Figure 5 to be presented at the switching on of the at least one switch 4 (col 5 lines 1-15 and col 6 lines 10-22).  As discussed in the instant specification in paragraph 27, this is the action that leads to a negative DC supply voltage being applied to the inductive load 2.  Furthermore, Konstanzer teaches that the pulses 14 bring the inductive load to point A on hysteresis curve 11 as seen in Figure 2 (col 6 lines 13-17).  As seen in Figure 2, point A is a negative remanence point.  
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konstanzer (5,345,359).
Independent Claims 1 and 8 will be addressed first.
In re Claim 1, Konstanzer teaches a system for providing alternating current to at least one inductive load (2, Column 4 Lines 36), the system as seen in Figure 1 comprising: 
at least one switch for switching power to the at least one inductive load on and off (4, Column 4 Lines 44-46); 
a controller configured to control the at least one switch (5, Column 4 Lines 45-50); 
and a pre-magnetization device, wherein the pre-magnetization device is configured to generate pulses which cause the at least one switch to pre-magnetize the at least one inductive load (8, Column 4 Lines 53-60 and Column 5 Line 65 - Column 6 Line 15) with a negative DC supply voltage to set a remanence in a core of the at least one inductive load at a negative value relative to a next turn on cycle (The pre-magnetization device causes a short duration of pulses 14 before the zero crossing of the negative voltage portion of the sine wave as seen in Figure 5 to be presented at the switching on of the at least one switch 4 (col 5 lines 1-15 and col 6 lines 10-22).  As discussed in the instant specification in paragraph 27, this is the action that leads to a negative DC supply voltage being applied to the inductive load 2.  Furthermore, Konstanzer teaches that the pulses 14 bring the inductive load to point A on hysteresis curve 11 as seen in Figure 2 (col 6 lines 13-17).  As seen in Figure 2, point A is a negative remanence point).
In re Claim 8, Konstanzer teaches a method for providing alternating current to at least one inductive load (2, Column 4 Lines 36), the method comprising: 
providing at least one switch for switching power to the at least one inductive load on and off (4, Column 4 Lines 44-46); 
providing a controller configured to control the at least one switch (8, Column 4 Lines 53-60);
and using a pre-magnetization device to generate pulses which cause the at least one switch to pre-magnetize the at least one inductive load (5, Column 4 Lines 45-50 and Column 5 Line 65 - Column 6 Line 15) with a negative DC supply voltage to set a remanence in a core of the at least one inductive load at a negative value relative to a next turn on cycle (The pre-magnetization device causes a short duration of pulses 14 before the zero crossing of the negative voltage portion of the sine wave as seen in Figure 5 to be presented at the switching on of the at least one switch 4 (col 5 lines 1-15 and col 6 lines 10-22).  As discussed in the instant specification in paragraph 27, this is the action that leads to a negative DC supply voltage being applied to the inductive load 2.  Furthermore, Konstanzer teaches that the pulses 14 bring the inductive load to point A on hysteresis curve 11 as seen in Figure 2 (col 6 lines 13-17).  As seen in Figure 2, point A is a negative remanence point).
In re Claims 3 and 10, Konstanzer teaches that the pre-magnetization device comprises a pulse generator (Column 5 Line 65 - Column 6 Line 3).
In re Claims 4 and 11, Konstanzer teaches that the pulses from the pre-magnetization control logic cause the switch to provide power to the transformer load prior to a negative going crossing point 13 of the alternating current waveform as seen in Figure 2 (Column 5 Line 65 - Column 6 Line 11).
In re Claims 5 and 12, Konstanzer teaches that the inductive load is a winding 3 of a transformer (Column 4 Line 44-45).
In re Claim 6, Konstanzer teaches that the alternating current waveform is a sine wave as seen in Figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Konstanzer (5,345,359) in view of Ziegler et al (2012/0212276).
In re Claims 2 and 9, Konstanzer teaches that controller 8 comprises phase control logic (Column 4 Lines 55-60), wherein the switching on and off of the switch is performed at zero crossings of the alternating voltage (Column 4 Lines 40-44), wherein the switching can take place at a positive going crossing point (Column 7 Lines 16-19).  
Konstanzer does not specifically teach a zero crossing comparator.
Ziegler teaches that a comparator 154 as seen in Figure 1 may be used in a zero crossing detector 800 to signal when current through an inductive load reaches a zero crossing (Paragraph 34).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the zero crossing comparator as taught by Ziegler with the system of Konstanzer, since Ziegler teaches that it can be used to indicate a zero crossing of an inductive load current.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Konstanzer (5,345,359) in view of the Applicant Admitted Prior Art (AAPA).
In re Claims 7 and 13, Konstanzer teaches that the overall goal of the system described is to reduce the switch-on surge current in an inductive load such as transformer 2 (Column 1 Lines 6-10) and does so by reducing a remanence state of the transformer by briefly providing current to the transformer prior to switching to an on state (Column 5 Line 65 - Column 6 Line 14).
The AAPA teaches that transients caused by the switching on/off of transformers in a subsea power control system can be damaging (Paragraph 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the system and method of Konstanzer with a transformer load in a subsea power control system, since the AAPA teaches that such transformers are known to experience damage due to transients caused by on/off switching while Konstanzer teaches that such damages can be prevented by implementing the aforementioned system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836